Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 1 of 26


                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       05/19/2021
                                                                                                       CT Log Number 539586045
   TO:         Brittani Rushing
               Guard Insurance Group, Inc.
               39 PUBLIC SQ
               WILKES BARRE, PA 18701-2509

   RE:         Process Served in Colorado

   FOR:        WestGUARD Insurance Company (Domestic State: PA)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                  2505 6TH STREET, LLC, Pltf. vs. WestGUARD Insurance Company And AMGUARD
                                                     INSURANCE COMPANY, Dfts.
   DOCUMENT(S) SERVED:                               -
   COURT/AGENCY:                                     None Specified
                                                     Case # 2021CV30004
   NATURE OF ACTION:                                 Insurance Litigation
   ON WHOM PROCESS WAS SERVED:                       CT Corporation System, Centennial, CO
   DATE AND HOUR OF SERVICE:                         By Process Server on 05/19/2021 at 14:14
   JURISDICTION SERVED :                             Colorado
   APPEARANCE OR ANSWER DUE:                         None Specified
   ATTORNEY(S) / SENDER(S):                          None Specified
   ACTION ITEMS:                                     CT has retained the current log, Retain Date: 05/19/2021, Expected Purge Date:
                                                     05/24/2021

                                                     Image SOP

                                                     Email Notification, Brittani Rushing brittani.rushing@guard.com

                                                     Email Notification, Alex Klinges alexandra.klinges@guard.com

   REGISTERED AGENT ADDRESS:                         CT Corporation System
                                                     7700 E Arapahoe Road
                                                     Suite 220
                                                     Centennial, CO 80112
                                                     866-665-5799
                                                     SouthTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 1 of 1 / PP
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 2 of 26


                                                                                                  V)'
                                                                                                   WY)

                                                                 DATE FILED: May 18, 2021 2:33 PM

  DISTRICT COURT,LINCOLN COUNTY,COLORADQASE NUMBER: 2021CV30004
  Address of Court: 103 3rd Avenue
                    Hugo, CO 80821
                    Phone: 719-743-2455

  Plaintiff: 2505 6TH STREET,LLC
  d/b/a BAYMONT BY WYNDAM LIMON

  V.

           (---      -- —    -    —
  Defendants: ,_____
                 WESTGU RD             i___L_________
                                        Cl _COMPANY_AND A COURT USE ONLY A
  AMGUARD INSURANCE COMPANY
  ATTORNEY FOR PLAINTIFF:                               Case Number:
  Timothy G. Burchard, II, Esq. #48635
  Jonathan E. Bukowski, Esq. #45614
  MERLIN LAW GROUP,P.A.
  1001 17th Street, Suite 1150
  Denver, CO 80202
  Phone: 720-665-9680                                   Division    Courtroom
  Fax: 720-665-9681
  E-Mail: tburchard@merlinlawgroup.com
  E-Mail:jbukowski@merlinlawgroup.com

               DISTRICT COURT CIVIL(CV)CASE COVER SHEET FOR INITIAL
            PLEADING OF COMPLAINT,COUNTERCLAIM,CROSS-CLAIM OR
                     THIRD PARTY COMPLAINT AND JURY DEMAND

  1. This cover sheet shall be filed with the initial pleading of a complaint, counterclaim, cross-
     claim or third party complaint in every district court civil (CV) case. It shall not be filed in
     Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, :ID, .TV), or Mental
     Health(MH)cases. Failure to file this cover sheet is not a jurisdictional defect in the pleading
     but may result in a clerk's show cause order requiring its filing.

       Simplified Procedure under C.R.C.P. 16.1 applies to this case 'u nless (check one box below if
       this party asserts that C.R.C.P. 16.1 does not apply):

          This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other similar
          expedited proceeding, or

       E This party is seeking a monetary judgment against another party for more than
         $100,000.00, including any penalties or punitive damages, but excluding attorney fees,
         interest and costs, as supported by the following certification:
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 3 of 26




           By my signature below and in compliance with C.R.C.P. 11, based upon information
           reasonably available to me at this time, 1 certify that the value of this party's claims
           against one of the other parties is reasonably believed to exceed $100,000."

   Or

   1
   1 Another party has previously filed a cover sheet stating that C.R.C.P. 16.1 does not apply
   to this case.

3. FT] This party makes a Jury Demand at this time and pays the requisite fee. See C.R.C.P. 38.
  (Checking this box is optional.)

Date: May 18, 2021                            s/ Timothy G. Burchard, II
                                              Signature of Party or Attorney for Party
NOTICE
This cover sheet must be served on all other parties along with the initial pleading of a
complaint, counterclaim, cross-claim, or third party complaint.




                                            Page 2 of 2
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 4 of 26




  DISTRICT COURT,LINCOLN COUNTY,COLORADO
  Address of Court: 103 3rd Avenue
                    Hugo, CO 80821      DATE FILED: May 18, 2021 2:33 PM
                    Phone: 719-743-2455 HU\G if): '7A281)35AB2387
                                                                      CASE NOVIBM301
                                                                                   ,7141MUSIN3NLY A
  Plaintiff: 2505 6TH STREET,LLC                                             Case Number:
  d/b/a BAYMONT BY WYNDAM LIMON

  V.                                                                         Division:     Ctrm:

  Defendants: WESTGUARD INSURANCE COMPANY AND
  AMGUARD INSURANCE COMPANY,
                       DISTRICT COURT CIVIL SUMMONS

  TO THE ABOVE-NAMED DEFENDANT: WESTGUARD INSURANCE COMPANY

 YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court an answer or other
 response to the attached Complaint. If service of the Summons and Complaint was made upon you within
 the State of Colorado, you are required to file your answer or other response within 21 days after such
 service upon you. If service of the Summons and Complaint was made upon you outside of the State of
 Colorado, you are required to file your answer or other response within 35 days after such service upon
 you. Your answer or counterclaim must be accompanied with the applicable filing fee.

 If you fail to file your answer or other response to the Complaint in writing within the applicable time
 period, the Court may enter judgment by default against you for the relief demanded in the Complaint
 without further notice.

 Dated: May 18, 2021                                       s/ Timothy G. Burchard, Ii
                                                           Timothy G. Burchard, II, Esq., 48635
                                                           MERLIN LAW GROUP,P.A.
                                                           1001 17' Street, Suite 1150
                                                           Denver, CO 80202

  This Summons is issued pursuant to Rule 4, C.R.C.P., as amended. A copy of the Complaint must
  be served with this Summons.This form should not be used where service by publication is desired.

 WARNING: A valid summons may be issued by a lawyer and it need not contain a court case number,the signature
 of a court officer, or a court seal. The plaintiff has 14 days from the date this summons was served on you to file
 the case with the court. You are responsible for contacting the court to find out whether the case has been filed and
 obtain the case number. If the plaintiff files the case within this time, then you must respond as explained in this
 summons. if the plaintiff files more than 14 days after the date the summons was served on you, the case may be
 dismissed upon motion and you may be entitled to seek attorney's fees from the plaintiff.

 TO THE CLERK: If the summons is issued by the clerk of the court, the signature block for the clerk or deputy
 should be provided by stamp, or typewriter, in the space to the left of the attorney's name.
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 5 of 26




 DISTRICT COURT,LINCOLN COUNTY,COLORADO
 Address of Court: 103 3rd Avenue
                   Hugo, CO 80821      DATE FILED: May 18, 2021 2:33 PM
                   Phone: 719-743-2455 FILM G ID: 7A28D35AB2387
                                                             CASE NUMBER: 2021CV30004
 Plaintiff: 2505 6TH STREET,LLC
 d/b/a BAYMONT BY WYNDAM LIMON

  V.


 Defendants: WESTGUARD INSURANCE COMPANY AND
 AMGUARD INSURANCE COMPANY,                  A FOR COURT USE ONLYA
 ATTORNEY FOR PLAINTIFF:
 Timothy G. Burchard, II, Esq. #48635        Case Number:
 Jonathan E. Bukowski, Esq. #45614
 MERLIN LAW GROUP,P.A.                       Div.:        Ctrm:
 1001 17th Street, Suite 1150
 Denver, CO 80202
 Phone: 720-665-9680
 Fax: 720-665-9681
 E-Mail: tburchard@merlinlawgroup.com
 E-Mail:jbukowski@merlinlawgroup.com

                                COMPLAINT AND JURY DEMAND


        COMES NOW 2505 6th Street, LLC, d/b/a Bayrnont by Wyndam Limon, by and through

 its undersigned counsel, and hereby submits this Complaint and Jury Demand against Defendants,

WestGUARD Insurance Company and AmGUARD Insurance Company, as follows:

                                             PARTIES

        1.     Plaintiff, 2505 6th Street, LLC, d/b/a Baymont by Wyndam Limon ("Plaintiff' or

"Baymont"),is a limited liability company with its principal place of business in Limon, Colorado

and its principal office in Littleton, Colorado.

        2.      Defendant, AmGuard Insurance Company ("AmGUARD"), is an insurance

company domiciled in the State of Pennsylvania authorized to engage in the business ofinsurance

 in the State of Colorado.
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 6 of 26




         3.     Defendant, WestGUARD Insurance Company.("WestGUARD"), is an insurance

  company domiciled in the State of Pennsylvania authorized to engage in the business of insurance

 in the State of Colorado.

         4.     AmGUARD is a wholly-owned subsidiary of WestGUARD which is a wholly-

  owned subsidiary of National Indemnity Company, a Nebraska corporation, which is a wholly-

  owned subsidiary of Berkshire Hathaway, Inc., a Delaware corporation.

         5.     Berkshire Hathaway Inc., has no parent company and is a holding company

  organized under the laws ofDelaware that directly owns all ofthe issued and outstanding common

 stock of National Indemnity Company, which directly owns all of the issued and outstanding

  common stock of WestGUARD, which directly owns all of the issued and outstanding common

 stock of AmGUARD,and the sole ultimate controlling person ofthe holding company system that

 includes AmGUARD and WestGUARD is Warren Buffett.

         6.     Berkshire Hathaway Guard Insurance Companies is a trade name.

         7.     Defendants AmGUARD and WestGUARD (collectively "Defendants") do

  business under the trade name Berkshire Hathaway Guard Insurance Companies ("Berkshire

 Hathaway").

                                 JURISDICTION AND VENUE

         8.     This Court has subject matter and personaljurisdiction over the parties to this cause

  of action.

         9.     A cause of action exists under Colorado state law for claims regarding the conduct

  complained of herein.

         10.    Jurisdiction is proper as to Defendants pursuant to Colorado Revised Statutes §

  l -124(1)(a), (b), and (d) because Defendants conducted the business at issue in this action,



                                            Page 2 of 3
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 7 of 26




committed tortious misconduct and contracted to insure property within Lincoln County,

Colorado.

        1 1.    Venue is proper pursuant to Col.R.Civ.P. 98 because the events which constitute

the basis of this Complaint and Jury Demand, including, but not limited to, the formation of the

insurance policy and location of the property in question, occurred in Lincoln County, Colorado.

                            FACTS COMMON TO-ALL COUNTS

        A.      THE PROPERTY

        12.     Bayrnont maintains a hotel property located at 2505 6th Street, Limon, Colorado

80828 (the "Property").

        13.     The Property consists of a two-story wood framed hotel, Porte Cochere, and a

storage shed.

        14.     The hotel includes 48 guest rooms, an indoor pool, fitness center, meeting room,

laundry facility, and dining area where a complimentary breakfast is served daily.

        15.     The Property also includes rooms for extended stay, or "residence" at the hotel.

        16.     At all times material hereto, the exterior walls ofthehotel were clad with a painted

exterior insulation and finish system, commonly referred to as EIFS. The hip style roofs of the

 hotel and Porte Cochere are covered with architectural shingles.

        17.     The gable style roof covering the storage shed was also provided with architectural

shingles.

        B.      APPLICABLE PROVISIONS OF THE INSURANCE POLICY

        1 8.    Baymont obtained an all-risk, replacement cost value, policy of insurance from

AmGUARD under Policy Number NEBP030396(the "Policy").




                                            Page 3 of 4
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 8 of 26




         19.     The Policy was issued with effective dates ofNovember 1, 2019 through November

  1,2020("Policy Period").

         20.     The Policy provides coverage for direct physical loss of or damage to the Property

  resulting from hail.

         21.     The Policy does not include a definition of direct physical loss.

         22.     The Policy does not include a definition of direct physical damage.

         23.     On August 2, 2020, during the Policy Period, a hail and wind storm occurred at the

 Property (the "Storm").

         24.     The August 2, 2020 Storm caused damage to the Property.

         25.     At the time of the Storm, direct physical loss of or damage caused by hail was a

 covered cause of loss under the Policy.

         26.     Pursuant to its Policy, Defendants agreed to repair, rebuild and replace damaged

 Property with materials of like kind and quality.

         27.     The Policy does not include a matching limiting endorsement or exclusion.

         28.     The Policy does not limit or exclude coverage for direct physical loss or damage

  caused by hail to a roof covering resulting in a reduction of the useful life of the roof covering.

         29.     The Policy does not limit or exclude coverage for direct physical loss or damage

  caused by hail to a roof covering resulting in a loss of performance of the roof covering.

         30.     The Policy does not include a limitation or exclusion ofcoverage for direct physical

  loss or damage caused by hail to a roof covering resulting in a loss in the market value of the roof

  covering.

         31.     Defendants, by and through its agents and representatives, had knowledge (or

  constructive knowledge) of the construction of the insured Property, the age and condition of the



                                              Page 4 of5
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 9 of 26




insured Baymont • Property, and the use of such Property, and at all material times hereto

Defendants decided to insure and continue to insure the Baymont Property. Defendants having

such knowledge accepted premium payments from Baymont in exchange for insuring the Baymont

Property against loss resulting from windstorm/hail and other perils.

       32.     Defendants must pay for the cost to achieve a reasonable uniform appearance

between the repair, rebuild or replacement of the damaged property and the materials existing on

the Property. See Hamlet Condominium Ass          V.   American Mutual Family Ins. Co., 2016 CV

30594(Co. Dist. Ct., April 12, 2017).

        C.      THE SUBJECT HAIL AND WINDSTORM

       33.      On August 2, 2020, during the Policy period, the Baymont Property suffered direct

physical loss and/or damage resulting from the Storm.

       34.      The Storm produced hailstones measuring up to 1.75 to 2.00 inches in diameter.

        35.     The hailstones produced during the Storm impacted the Baymont Property.

        36.     Among other things, hailstones from the Storm struck and damaged the roof

coverings of the hotel, a Porte Cochere, EIFS siding, metal roof vent caps, windows, gutters, and

a storage shed at the Baymont Property (the "Loss").

       37.      Hail stone impacts from the Storm caused openings to the roofing system resulting

a failure of the roof covering to perform its intended function of keeping out the elements for the

remainder of its original, useful life.

        38.     The Storm created openings to the roofing system ofthe Property have the potential

to allow the elements to penetrate into the interior of the Property.

        39.     The Storm created openings to the roofing system of the Property have allowed

moisture to penetrate into the interior of the Property.



                                            Page 5 of6
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 10 of 26




         40.      Hail stone impacts from the Storm caused openings to the EfFS siding resulting a

  failure of the roof covering to perform its intended function of keeping out the elements for the

  remainder of its original, useful life.

         41.      The Storm created openings to the EIFS siding of the Property have the potential

  to allow the elements to penetrate into the interior of the Property.

         42.      The Storm created openings to the EIFS siding of the Property have allowed

  moisture to penetrate into the interior of the Property.

         43.      Hail stone impacts from the Storm caused openings to the windows resulting a

  failure of the roof covering to perform its intended function of keeping out the elements for the

  remainder of its original, useful life.

         44.      The Storm created openings to the windows of the Property have the potential to

  allow the elements to penetrate into the interior of the Property.

         45.      The Storm created openings to the windows ofthe Property have allowed moisture

  to penetrate into the interior of the Property.

         46.      The penetration of moisture through the roof, REFS siding, and windows has caused

  damage to the interior of 34 of the 48 available guest rooms.

          47.     Consequently, Baymont has had to significantly limit the number of guest rooms

  available, causing a serious interruption to its business and ability to serve its guests.

          48.     The moisture penetration through the roof, EIFS siding, and windows has created

  mold and contamination to the interior of the Property resulting in a direct impact on the health,

  safety, and welfare of hotel guests, staff, and residents.

          49.     Baymont promptly reported its Loss to Defendants.




                                               Page 6 of 7
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 11 of 26




        50.     Defendants assigned Claim Number NEBP030396-001-001-001 to Baymont's

 Property Loss (the "Claim").

        D.       AMGUARD'S ADJUSTMENT OF THE LOSS

        51.      At all times relevant to this Complaint, employees of WestGUARD provided

 claims investigation and handling for the insurance claims at issue,in this litigation, Which were

 noticed and filed with AmGUARD pursuant to the terms and conditions of the Policy.

        52.      At all times relevant to this Complaint, various service and operating agreements,

 including intercompany and related-party agreements, were in place relating to administrative

 services, intercompany services, cost sharing, and/or tax allocation among Defendants. More

 specifically, upon information and belief multiple "Administrative Service Agreements," an

"Intercompany Services and Cost Sharing Agreement" and/or multiple "Service Agreements"

 were in place that identify the services to be provided, expenses to be shared with payment terms,

 compensation to be provided, allocation of expenses and payment terms, and tax liabilities to be

 paid and payment terms by and between Defendants, by WestGUARD to AmGUARD and other

 related companies, and to WestGUARD or AmGUARD from other related companies.

        53.      Upon information and belief, Defendants assign claims to its adjusters without

 regard for their qualifications, skills, and training, or its supervision and oversight ofthe adjusters'

 abnormally high volume of assigned claims.

        54.      Defendants' reckless indifference to the assigned adjusters' qualifications, skills,

 and training, or its supervision and oversight of the adjusters' abnormally high volume of assigned

 claims is part of an institutional pattern and practice of improper claims handling practices.

        55.      Defendants assigned the Claim to their adjuster, William Ardoline.




                                              Page 7 of 8
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 12 of 26




         56.     Defendants also retained and assigned an independent adjuster, Brian Rubidoux of

  Engle Martin & Associates("Engle Martin") to the Claim.

         57.     Upon information and belief, Engle Martin identified broken windows, fractured

  stucco, and widespread hail strikes to the shingles roofs.

         58.     To date, Defendants have not provided any estimate for repair of the Storm caused

  damage,payment for Storm caused damage,or a copy ofany written report from William Ardoline

  or its retained independent adjuster.

         E.      BAYMONT FORCED TO ADJUST ITS OWN CLAIM

         59.     On or about October 1, 2020, Baymont retained a contractor to provide an estimate

  of repairs for the loss ("Baymont's Contractor").

         60.     On or about October 12, 2020, Baymont's Contractor drafted and presented to

  Defendants its estimate of repairs for the exterior damages to the roofs, siding, windows, gutters,

  doors, hotel sign, paint, exterior light fixtures, air conditioning units, and fencing totaling

  $346,580.36 in replacement cost value and $271,586.63 in actual cash value ("Baymont's Initial

  Estimate").

         61.     Baymont's Contractor provided Defendants with 221 photographs of the Property

  illustrating the severity of the damage and condition ofthe Property as a consequence of the Storm

  caused damage.

         62.     On or about October 20, 2020, Baymont's Contractor drafted and provided to

  Defendants a supplement to Baymont's Initial Estimate of repairs for the exterior damages which

  included additional repair line-items and or costs related to cleaning, general demolition, drywall,

  equipment use and rental, finish hardware, glass, glazing, and storefronts, painting, stucco and




                                              Page 8 of9
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 13 of 26




 exterior plaster, temporary repairs, window treatments, and windows totaling $434,949.90 in

 replacement cost value and $343,811.81 in actual cash value("Baymont's First Estimate").

        63.     Baymont's Contractor has provided an interior moisture report which shows

 elevated levels of moisture within the interior of the Property.

        64.     The estimates and photographs presented to Defendants by Baymont in October

 2020 provided Defendants with notice of damages to the Property caused by the Storm.

        65.     The estimates and photographs presented to Defendants by Baymont in October

 2020 provided Defendants with notice of a covered loss to the Property under the Policy as a

 consequence of the,Storni..

        66.     The estimates and photographs presented to Defendant's by Baymont in October

 2020 provided Defendants with sufficient notice to make .an actual cash value payment for

 damages sustained to the Property as a consequence of the Storm.

        67.     In October 2020, Defendants knew or should have known that coverage for the

 Loss was due and owing to Baymont.

        68.     To date, Defendants have failed to accept liability for, or deny, the Claim.

        69.     On or about December 2,2020, Mr. Ardoline sent an e-mail to Baymont providing:

                As of last week we were awaiting the expert report and I have requested
                Brian please provide status on that asap.

                Brian, please advise status oftheir report.

               Jeff please keep in mind the insured has a duty to mitigate their damages
                and repairs need to begin as long as the expert and IA don't need any
               further inspections which to my knowledge I don't believe they do.
                Brian, please confirm.

                Advising repairs need to begin is not confirming coverage.




                                            Page 9 of 10
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 14 of 26




         70.     In addition to presenting the October estimates, Baymont's Contractor completed

  emergency services to the Property including placing tarps on the roofs, felting over broken

  windows, and other mitigation to avoid further weather-related damages as well as to avoid

  security and safety issues.

         71.     On April 8, 2021, Baymont requested that Defendants provide availability to meet

  on site to discuss the unpaid damages.

         72.     Baymont retained a Colorado licensed engineer to perform a Storm damage

  assessment of the Property ("Baymont's Engineer").

         73.     Defendants' requirement that its insured retain an engineering expert to support an

  undisputed loss is part of an institutional pattern and practice of improper claims handling

  practices.

         74.     This institutional pattern and practice of improper claims handling practices not

  only delays payment of covered benefits, but forces an insured to complete its own adjustment of

  an insurance loss.

         75.     Baymont's Engineer performed an inspection of the Property on March 29, 2021

  and March 30, 2021.

         76.     During its inspection, Baymont's Engineer documented Storm caused damage to

  the roofing systems,EIPS wall system consisting ofthrough fractures and chipping consistent with

  impact from hail stones, the vinyl window units and glass, metal framed passage doors and their

  bracket/hinge system, masonry veneer at the bottom of the wall along the east elevation, vinyl

  fencing along the south elevation, fracture to an entry card reader system mounted on an exterior

  passage door along the south elevation,Indented metals including flashing and the grills/cabinetry

  covering the wall mounted PTAC units.



                                            Page 10 of 11
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 15 of 26




        77.    Following its inspection, Baymont's engineer provided a written report of its

 observations and conclusions which noted:

        a.     based on the results of its investigation, GRK identified evidence of significant
               storm damage, consistent with elevated.windforces and hail impact to the Property.

        b.     the localized wind damaged shingles, where inspected, are direct openings which
               allowfor the entrance ofmoisture and the outside elements.

        c.     evidence of hail impact on the order of 1.75 to 2.0-inches in diameter had been
               consistently identified to the roofshingles.. Widespread hail damages occurred to
               all slopes inspected and the roofs have been significantly damaged and
               compromised. In addition to through shinglefracturing which will allow for the
               entrance ofmoisture and the.outside elements, the concentrated loss ofgranules at
               impact locations are permanent, widespread, will lead to premature product
              failure, and cannot be restored to pre-loss conditions by repairs. Individual spot
               repair is impractical and not a viable option and, in our opinion, full roof
               replacement down to the decking is warranted.

        d.     significant hail impact damage to the vinyl window units resulted in fractures to
               theframe, glazing.bead damage, and broken glass. This level of damage creates
               direct openings which allowfor the entrance of moisture and the outside elements
               and the structural integrity ofthe window installation has been Compromised. The
               bead is specifically installed not onlyfor. aesthetics, but to secure the glass in the
               sash or .frame and failure of the glazing bead can result in the window glass
               physically being blown out oftheframe. We recommend all hail damaged windows
               be repaired and/or replaced, as necessary. Where window repairs are not
               applicable, we recommend the windows be replaced with a CODE complaint
               window ofsimilar quality and construction to the one being removed.

        e.     the level of hail impact evidenced to the windows, combined with the noted EIFS
               damages, rise to the level such that these damages have resulted in direct openings
               which allow for the entrance of moisture • and the outside elements. As shown,
               staining to the interior windowsills, microbial growth on interior drywall, and
               varying degrees of moisture levels behind the EIFS system had been positively
               identified at various locations at the time ofthe inspection.

               We recommend all other wind and hail damaged building materials be repaired
               and/or replaced, as necessary, including, but not limited to, thefollowing:

                   i. EIFS- Note: The damage to the EFIS materials must be addressed by
                      suitable repair or replacement to ensure that the structural integrity and
                      particularly the waterproof barrier and moisture resistance is fully
                      restored.
                  ii. Masonry veneer along the east elevation (Photos 12 & 13)


                                          Page 11 of 12
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 16 of 26




                           Signage
                      iv.  Ently card readers
                       v.  Metal passage doors
                      vi.  Interior water intrusion damages
                     vii.  Indented metals including flashing and.grill/cabinetry covering the wall
                           mounted PTAC units
                     viii. Woodfascia
                      ix. Vinyl.fencing

         78.    The Photographs below Paragraph 78 provide exemplar illustrations of the

  condition of the Property during the inspections performed by Baymont's Engineer in March 2021.




         79.    On May 7, 2021, Baymont provided Defendants with a copy of the report prepared

  by its Engineer.

         80.    On May 7, 2021, Baymont provided Defendants with an updated repair estimate to

  address the increased construction costs as well as the findings provided by Baymont's Engineer
                                                                                 -
 ("Baymont Updated Estimate").




                                             Page 12 of 13
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 17 of 26




        81.     Defendants have not provided an approval or denial ofthe Initial, First, or Updated

 Baymont Estimate.

        82.     On May 7, 2021, Baymont requested that Defendants provide a status update as to

 whether it intended to adjust Baymont's Claim or if Defendants had abandoned the adjustment of

 Baymont's Claim.

        83.     On May 11, 2021, Baymont attempted to contact Defendants to work towards the

 repair of the exterior and interior ofthe Property.

        84.     To date, Defendants have failed to issue any payment for the Loss.

        85.     To date, Defendants have failed to acknowledge or contact Baymont or its

 representatives to help in rebuilding the Property.

        86.     Baymont has continually attempted to communicate with Defendants via telephone

 calls and written correspondence concerning its Claim. Defendants have yet to provide any repair

 estimate; payment, or engineering report to Baymont for.the darnage caused by the Storm.

        87.     Baymont has fulfilled all duties required of it under the Policy after discovery of

 the Loss.

        88.     Baymont has performed all conditions precedent and subsequent required under the

 Policy, or alternatively, have been excused from performance by the acts, representations, and

 conduct of Defendants.

        89.     While Baymont has cooperated with Defendants in their investigation ofthe Claim,

 Defendants refuse to be open and honest in its dealings with Baymont, including the concealment

 ofrelevant Claim file materials obtained from its consultants such as photographs, field notes, and

 communications relating to the Storm and Claim.




                                           Page 13 of 14
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 18 of 26




            90.   The actions of Defendants have caused Baymont great financial harm. The cost of

  repairs to the Property in dispute have increased due to the unreasonable delay caused by

  Defendants' failure to adjust the Claim. Baymont has also incurred significant costs in its retention

  of an attorney and professional engineer to confirm the unpaid damage to the Property.

            91.   The resulting moisture penetration has caused mold and contamination issues

  which directly impact on the health, safety, and welfare of Baymont's hotel guests, staff, and

  residence. Additionally,the mold and contamination issues will continue to interrupt to Baymont's

  business and its ability to serve its guests.

            92.   Plaintiff has repeatedly requested a copy of Defendants' and/or Engle Martin's

  estimates of the damages, which Defendants have refused to provide.

            93.   Defendants failed to treat Baymont in good faith and with fair dealing by

  unreasonably and wrongfully requiring Baymont to retain an engineer and submit an engineering

  report.

            94.   Defendants have wrongfully delayed paying the amounts owed to Baymont under

  the Policy, and Defendants have failed to treat Baymont in good faith and with fair dealing.

            95.   Defendants have failed to conduct an adequate investigation and such failure has

  led to a failure to adjust the Claim by Defendants.

            96.   Defendants failed, and continue to fail, to pay for all damages resulting from the

  Covered Loss despite Baymont, though its retained professionals, having advised Defendants of

  the covered loss and/or damage as well as the necessary scope of repairs to put the Property in its

  pre-loss condition.

            97.   To date, Defendants have failed to issue a claim payment or denial letter to

  Baymont.



                                              Page 14 of 15
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 19 of 26




        98.     To date, Defendants have failed to issue an estimate of repairs for the Loss.

        99.     To date, Defendants have failed to provide written notification of any Policy

 provision, condition or exclusion relied upon for Defendants' refusal to pay any amount for

 damages claimed by Baymont.

        100.    As a result of Defendants' failure to properly investigate Baymont's covered Loss

 and Defendants' failure to pay for any damage as required by the Policy, Baymont has been unable

 to repair and/or replace the damaged Property.

        101.    As a result of Defendants' failure to pay for any damage as required by the Policy,

 Baymont has suffered financial harm.

        102.    As a result of Defendants' failure to properly adjust the Claim, their refusal to pay

 for the true value Of the covered Loss to the Property, and their continued delay in accepting or

 denying the Clain, Baymont had no choice but to hire it own professionals, incurring costs and

 expenses associated with a Proper evaluation and investigation of its covered Loss.

        103.    Defendants unreasonable conduct, including its failure to issue payment for the

 damages identified by its consultant, refusal to meaningfully communicate with Baymont, and

 complete avoidance and/or rejection of additional evidence from Baymont's contractor and

 professional engineer has effectively compelled Baymont to institute litigation to recover amounts

 due under the insurance Policy.

        104.    As a result of Defendants' wrongful acts and omissions, Baymont was forced to

 retain the professional services of Merlin Law Group, PA, who is representing Baymont with

 respect to these causes of action.

                                   FIRST CLAIM FOR RELIEF
                                      (Breach of Contract)

         105.   Baymont realleges and reaffirms Paragraphs 1-104 as if fully set forth herein.


                                           Page 15 of 16
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 20 of 26




         106.    Baymont purchased an all-risk Policy requiring Defendants to pay for any and all

  fortuitous damages resulting from a loss not expressly excluded or otherwise limited by the Policy.

         107.    Defendants sold, in exchange for valuable consideration, the Policy, which was in

  effect from November 1, 2019 through November 1, 2020

         108.    The Policy between Baymont and Defendants is a binding contract.

         109.    Baymont paid premiums and otherwise performed all conditions precedent to

  recovery of benefits under its Policy with Defendants.

         1 10.   Defendants failed to provide the contractually required and covered benefits to

  Baymont.

         1 11.   Defendants' failure to pay for damages to the Property caused by the Storm

  constitutes a breach of contract.

         1 12.   Defendants' failure to honor their obligations under the Policy is a breach of

  contract.

         113.    Defendants' breach of contract has damaged Baymont.

         1 14.   Due to Defendants' breach ofthe Policy, Baymont has suffered at least S1,000,000

  in contractual damages, less any amounts for applicable deductibles, by way of unpaid insurance

  proceeds and benefits; and has been forced to retain counsel, and further has been damaged by a

  sum to be determined at trial and final judgment.

         1 15.   Baymont is entitled to all benefits due and owing under the Policy.

         WHEREFORE, Plaintiff, 2505 6th Street, LLC, d/b/a Baymont by Wyndam Limon,

  respectfully request this Court enter judgment against, Defendants, AmGUARD Insurance

  Company and WestGUARD Insurance Company, for damages resulting from its breach of




                                            Page 16 of 17
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 21 of 26




 contract, costs; pre-judgment interest, attorneys' fees pursuant to applicable law, and such other

 relief as the Court deems appropriate.

                               SECOND CLAIM FOR RELIEF
                 (Unreasonable Delay and Denial of Payment of Covered Benefits
                         Pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116)

        116.      Baymont realleges and reaffirms Paragraphs 1-115 as if fully set forth herein.

         1 17.    Under Colorado Revised Statute § 10-3-1115, an insurer who delays or denies

 payment to an insured without a reasonable basis for its delay or denial is in breach ofthe duty of

 good faith and fair dealing.

         1 18.    Under Colorado Revised Statute § 10-3-1115, an insurer's delay or denial is

 unreasonable if the insurer delayed or denied authorizing payment of a covered benefit without a

 reasonable basis for that action.

         1 19.    Baymont is a first-party claimant within the meaning of Colorado Revised Statute

 § 10-3-1115(1)(b)(1).

         120.     Defendants had the non-delegable duty to investigate the claim objectively and to

 advise Baymont of coverage under the Policy.

         121.     Defendants have unreasonably delayed payment to Baymont. Measured against

 objective industry standards for claim handling and payment, Defendants' actions have

 unreasonably delayed payment of the loss and damage. As more fully alleged above, Defendants

 have failed to provide an estimate, or payment, for undisputed hail damages identified by its

 independent adjuster. Defendants have failed to consider the additional information and

 photographs provided by Baymont's contractor and engineer identifying hail damages to the

 Property. Defendants have failed to acknowledge with reasonable promptness pertinent




                                            Page 17 of 18
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 22 of 26




  communications with respect to the Claim, including a complete failure to substantively respond

  to communication over the past seven months.

         122.    Instead of working through the differences in the Claims with Baymont and/or

  Baymont's representatives, Defendants chose to cease all communication and otherwise ignore its

  obligation to adjust Baymont's Claim.

         123.    Defendants knew or had reason to know that there is no reasonable basis for failing

  to issue payment for Baymont's covered Loss under the Policy.

         124.    Defendants have delayed payment of covered benefits to Baymont without a

  reasonable basis for its action by failing to give due consideration to the opinions of Baymont's

  contractor and professional licensed engineer.

         125.    It is apparent from Defendants' Conduct in the handling of Baymont's Claim that

  Defendants have adopted a plan or approach to delay, as much as possible, its handling and

  payment of Baymont's Claim.

         126.    Defendants have delayed a Claim decision and payment of covered benefits to

  Baymont without a reasonable basis for its action by its failure to timely pay all amounts not in

  dispute.

         127.    As a result of Defendants' material breaches of the Policy, Baymont has been

  unable to move forward with any repairs to its Property.

         128.    Based upon the foregoing Paragraphs, Baymont is therefore entitled to two times

  the covered benefit that have been delayed and denied to it, attorneys' fees, and costs pursuant to

  C.R.S. § 10-3-1116, together with pre-judgment interest at the highest rate allowed by law.

         WHEREFORE, Plaintiff, 2505 6th Street, LLC, d/b/a Baymont by Wyndam Limon,

  respectfully request this Court enter judgment against, Defendants, WestGUARD Insurance



                                            Page 18 of 19
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 23 of 26




 Company and AmGUARD Insurance Company, for damages authorized pursuant to Colorado

 Revised Statute § 10-3-1116, costs, prejudgment interest, attorneys' fees pursuant to applicable

 law, and other such relief as the Court deems appropriate.

                                   THIRD CLAIM FOR RELIEF
                                    (Common Law Bad Faith)

           129. . Baymont realleges and reaffirms Paragraphs 1-128 as if fully set forth herein.

           130.   Defendant's owed duties arising from the Poliay's implied covenants of good faith

 and fair dealing, under which Defendants covenanted that they would, in good faith and in the

 exercise of fair dealing, deal with Baymont fairly and luinestly, faithfully perform their duties of

 representation, and do nothing to impair, interfere with, hinder, or potentially injure Baymont's

 rights to receive the benefits provided by the Policy.

           131    An insurer breaches its duty of good faith and fair dealing when it engages in unfair

 claim settlement practices, denying and delaying due payment of available benefit's under the

 Policy.
                                                      .;
           132.   At all times, Baymont fulfilled its obligations under the Policy and aCted in

 accordance with its duty of good faith and fair dealing.

           133.   As a matter ofroutine business practice and in furtherance ofa pattern and practice

 of wrongful conduct in handling claims, Defendants breached the insurance contract and breached

 the covenant of good faith and fair dealing in the insurance contract.

           134.   As further outlined above, Defendants have no reasonable basis for delaying or

 denying the benefits of the Policy, and Defendants knew of, or recklessly disregarded, the lack of

 a reasonable basis.

           135.   Defendants' reckless indifference to the facts or to the law can be inferred and

 imputed from its actions; specifically, Defendants unreasonably ignored Baymont's


                                             Page 19 of 20
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 24 of 26




  communications and evidence demonstrating hail stone impact damages resulting from the

  covered Loss.

         136.     Defendants' reckless indifference to the facts or to the law can be inferred and

  imputed from its actions; specifically, Defendants unreasonably ignored Baymont's estimates,

  engineering experts and expert's reports illustrating significant hail stone impact damages resulting

  from the covered Loss.

         137.     Defendants' reckless indifference to the facts or to the law can be inferred and

  imputed from its actions; specifically, Defendants unreasonably ignored Baymont's reports,

  photographs, and estimates favoring replacement ofthe damaged roof, EFIS siding, sign, windows,

  interior water damage, and guttering resulting from the covered Loss.

         138.     Defendants have, in violation of the covenant of good faith and fair dealing,

  hindered the timely resolution of Baymont's Claim.

         139.     Defendants acted with knowledge or reckless disregard of the lack of reasonable

  basis for the delay, denial and/or underpayment of the Claim.

         140.     Defendants' reckless indifference to the facts, evidence, and the proofsubmitted by

  Baymont and its representatives is part of an institutional pattern and practice of improper claims

  handling practices.

         141.     Defendants' failure to attempt in good faith to effectuate prompt,fair, and equitable

  settlement of Baymont's Claim is part of an institutional pattern and practice of improper claims

  handling practices.

          1 42.   Defendants utilized unfair claims settlement practices in violation of Section 10-3-

  1104 of Colorado Revised Statutes, and the use of such unfair claims settlement practices amounts

  to a violation of the covenant of good faith and fair dealing.



                                             Page 20 of 21
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 25 of 26




        143.    As alleged above and among other circumstances, Defendants committed

 numerous, willful or reckless unfair claim settlement practices including, without limitation:

        a.      Failing to acknowledge and act reasonably promptly upon communications with
                respect to Claims arising under the insurance Policy it wrote and issued, including
                a failure to substantively respond to any communications from Baymont's
                representatives since October 2020;

        b.      Failing to adopt and implement reasonable standards for the prompt investigation
                of claims arising under the insurance Policy;  •

        c.     Refusing to pay claims without conducting a reasonable investigation based upon
               all available information, ignoring material.information supplied by its insured to
               "justify'-" deficient assessments of its liability Under the Policy;

        d.      Not attempting in good faith to effectuate prompt,fair, and equitable settlements of
                claims in which liability has become reasonably clear, such that the damages from
                the hail event have not been acknowledged as being owed by Defendants;

        e.      Failing to reasonably adjust and compelling Baymont to utilize litigation to recover
                amounts due under the insurance Policy by failing to timely pay all amounts not in
                dispute; and

        f.      Encouraging its claim representatives, including William Ardoline, t6 engage in
                unfair claims settlement practices against Baymont, thereby violating applicable
                standards in the industry and the laws and regu lations of the State of Colorado.

        144.    As a direct and proximate result of its failure to treat Baymont in good faith and

 with fair dealing and/or its unfair property and casualty settlement practices, Baymont has suffered

 compensatory damages, consequential damages, pre-.and post-judgement interest, attorneys' fees,

 engineer fees, costs, and expenses.

        145.    AmGUARD has committed such actions willfully and with such frequency as to

 indicate a general business practice.

        WHEREFORE, Plaintiff, 2505 6th Street, LLC, d/b/a Baymont by Wyndam Limon,

 respectfully request this Court enter judgment against, Defendants, WestGUARD Insurance

 Company and AmGUARD Insurance Company, for all damages suffered as a foreseeable and



                                           Page 21 of 22
Case 1:21-cv-01673-KMT Document 5 Filed 06/17/21 USDC Colorado Page 26 of 26




  proximate result of the conduct alleged herein, pre and post judgment interest, attorneys' fees in

  accordance with applicable law, costs including expert witness fees, and such other and further

  relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

         146.    Baymont demands trial by jury with respect to all claims and issues triable to a jury.



  Dated: May 18, 2021                           Respectfully submitted,

                                               /s/ Timothy G. Burchard, II
                                               Jonathan E. Bukowski, Esq.
                                               Colorado Bar No.: 45614
                                               Timothy G. Burchard, Esq.
                                               Colorado Bar No.: 48635
                                               Merlin Law Group,PA
                                                1001 17th Street, Ste. 1150
                                               Denver, CO 80202
                                               Telephone: 720-665-9680
                                               Facsimile: 720-665-9681
                                               E-Mail:jbukowski@merlinlawgroup.com
                                               E-Mail: tburchard@merlinlawgroup.com




                                            Page 22 of 22
